DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112 and thus the rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17, 19, 21, 24-28, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 104480444 A) in view of Tachibana (JP H08151269 A) and Sun (US 20090186230 A1). Chemistry LibreTexts (NPL) is used as evidence of inherency.
Regarding claim 17, Song teaches a target formed primarily of titanium and aluminum (matrix) with a small amount (doping) of cerium (para 0045-0052). Additionally, Song teaches the cerium (doping element) is present in the target at a concentration of 1 at% (greater than or equal to 1 at% to less than or equal to 10 at%) (para 0045). Song also teaches the titanium and aluminum (matrix) comprise 92 at% combined (para 0009, 0045). Song fails to explicitly teach that the cerium (doping element) is embedded as a constituent of ceramic compounds or aluminum alloys in the matrix.
 However, Tachibana (JP H08151269 A), in the analogous art of forming a sintered body, teaches the use of CeSi2 (cerium disilicide) powder, which is a ceramic, in the formation of a sintered body using hot pressing (para 0043, 0061, 0073). Song is silent to the type of powder used to add cerium to the mixture. However, because Song teaches the presence of cerium and silicon in the target (para 0045) and the target is formed by a similar hot-pressing/sintering method (para 0005, 0006, 0049), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add silicon and cerium to the mixture using a cerium disilicide powder as taught by Tachibana with the remainder of the silicon content, if necessary, being added using silicon powder or another silicon-containing powder.
The combination of Song and Tachibana fails to explicitly teach the doping elements are homogenously distributed in the target and configured to concentrate available energy. However, the specification teaches that lanthanide doping elements concentrate available impact energy when homogenously distributed in the target and that the dopants are homogenously distributed in powder metallurgically produced targets (pg. 4 line 13-26). Therefore, because Song teaches the target is formed through powder mixing (para 0027) and forming a target from the mixed powder (para 0045-0052), the combination of Song and Tachibana inherently teaches homogenously distributed dopants that concentrate available impact energy.
Alternatively, Song and Tachibana fails to explicitly teach the doping elements are homogenously distributed in the target and configured to concentrate available energy. However, Sun (US 20090186230 A1), in the analogous art of sputtering targets, teaches a sputtering target with a conductive metal matrix and a dopant material (Abstract) wherein the conductive matrix powder and dopant powder are homogenously mixed prior to compacting the target (para 0015, 0049, 0053), thus forming a homogenously distributed dopant in the target. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to homogenously mix the powders of Song in view of Tachibana in order to produce a more uniform and reproducible sputtered film. Additionally, the homogenously distributed target of Song in view of Tachibana and Sun would inherently concentrate available impact energy.
Regarding claim 19, the combination of Song, Tachibana, and Sun teaches the cerium (doping elements) is present in the target at a concentration of 1 at% (greater than or equal to 1 at% to less than or equal to 5 at%) (Song para 0045).
Regarding claim 21, the combination of Song, Tachibana, and Sun teaches the matrix is present as aluminum-based material having a composition of aluminum and titanium (AlxTi(1-x)) and the aluminum concentration with respect to titanium (x) is 62/92 (Song para 0045), or 67.4 at% (greater than 25 at%).
Regarding claim 24, the combination of Song, Tachibana, and Sun teaches an oxygen concentration of 790 ppm in the cerium-doped target (Song Table 1 – Example 2, para 0052), or 790 g oxygen/1000000 g target. After conversion, this value equates to 790 μg O2/g target (less than 5000 μg/g). Additionally, the aforementioned combination teaches the oxygen content of the titanium aluminum alloy-based targets is 1-2000ppm (Song para 0010), or 1-2000 μg/g, which lies within the claimed range.
Regarding claim 25, the combination of Song, Tachibana, and Sun teaches an oxygen concentration of 790 ppm in the cerium-doped target (Song Table 1 – Example 2, para 0052), or 790 g oxygen/1000000 g target. After conversion this value equates to 790 μg O2/g target (less than 3000 μg/g). Additionally, the aforementioned combination teaches the oxygen content of the titanium aluminum alloy-based targets is 1-2000ppm (Song para 0010), or 1-2000 μg/g, which lies within the claimed range.
Regarding claim 26, titanium has a work function of 4.33 eV, aluminum has a work function of 4.06-4.26 eV, cerium has a work function of 2.9 eV, vanadium (V) has a work function of 4.3 eV, tungsten (W) has a work function of 4.32-5.22 eV, and silicon has a work function of 4.6-4.85 eV (Chemistry LibreTexts NPL). Therefore, the only components of the Song target (para 0045) which may have a work function above 4.5 are tungsten and silicon. The composition of Song consists of 4 at% Si and 2 at% W (para 0045), so the target is only 6 at% (less than 10 at%) of elements with a work function greater than or equal to 4.5 eV.
Regarding claim 27, the combination of Song, Tachibana, and Sun teaches the ceramic compound is cerium disilicide (selected from the group consisting of at least one of borides or carbides or nitrides or silicides) (Tachibana para 0073), as described in the claim 17 rejection.
Regarding claim 28, the combination of Song, Tachibana, and Sun teaches the doping element is cerium (Song para 0045) and that the cerium is present as cerium disilicide (Tachibana para 0073), as described in the claim 17 rejection. 
Regarding claim 36, the combination of Song, Tachibana, and Sun fails to explicitly teach the physical vapor deposition process comprising the use of the target according to claim 17 to carry out the vapor deposition process. However, Song teaches that titanium aluminum alloy targets are intended for forming coatings by reactive sputtering (physical vapor deposition) (para 0004) and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the target according to claim 17 in a sputtering (PVD) process.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 104480444 A) in view of Tachibana (JP H08151269 A) and Sun (US 20090186230 A1), as applied to claim 17 above, and further in view of Polcik (AT 14346 U1).
Regarding claim 22, the combination of Song, Tachibana, and Sun fails to explicitly teach the matrix is present as titanium-based material having a composition of TixM(1-x), where M is one or elements from the group consisting of V, Cr, Zr, Nb, Mo, Ta, W, Si and x is greater than 50 at%. 
	However, Polcik (AT 14346 U1), in the analogous art of sputtering targets, teaches titanium-based targets, such as TiSi (80/20), are alternative target alloy materials to aluminum-based targets, such as AlTi (para 0049-0050, 0052). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the AlTi matrix of Song with a TiSi (80/20) matrix because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). The TiSi (80/20) matrix satisfies the claim limitations because M is Si and x is 80 at% (greater than 50 at%).
Regarding claim 23, the combination of Song, Tachibana, and Sun fails to explicitly teach the matrix is present as chromium-based material having a composition of CrxM(1-x), where M is one or elements from the group consisting of Ti, V, Zr, Nb, Mo, Ta, W, Si and x is greater than 50 at%. However, Polcik (AT 14346 U1), in the analogous art of sputtering targets, teaches chromium-based targets, such as CrTi (80/20), are alternative target alloy materials to aluminum-based targets, such as AlTi (para 0049-0051). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the AlTi matrix of Song with a CrSi (80/20) matrix because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). The CrSi (80/20) matrix satisfies the claim limitations because M is Si and x is 80 at% (greater than 50 at%).

Claims 17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 104480444 A) in view of Kuribayashi (US 20100187093 A1) and Sun (US 20090186230 A1).
Regarding claim 17, Song teaches a target formed primarily of titanium and aluminum (matrix) with a small amount (doping) of lanthanum (para 0054-0060), wherein the lanthanum content is from 0.01 to 5 at% (para 0009). However, one would have expected the use of any value within the Song range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.01 to 5 at% La, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Song fails to explicitly teach that the lanthanum (doping element) is embedded as a constituent of ceramic compounds or aluminum alloys in the matrix. However, Kuribayashi (US 20100187093 A1), in the analogous art of sputtering targets, teaches LaB6 (lanthanum hexaboride) powder, which is ceramic, for use in preparing a sputtering target (para 0043-0044). Song is silent to the type of powder used to add lanthanum to the mixture. However, because Song teaches the presence of lanthanum and boron in the target (para 0054), wherein the boron content may be 0.1 to 10 at% and the La content may be 0.01 to 5 at% (para 0009), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add lanthanum and boron to the mixture using a lanthanum hexaboride powder as taught by Kuribayashi with the remainder of the boron content, if necessary, being added using boron powder or another boron-containing powder.
The combination of Song and Kuribayashi fails to explicitly teach the doping elements are homogenously distributed in the target and configured to concentrate available energy. However, the specification teaches that lanthanide doping elements concentrate available impact energy when homogenously distributed in the target and that the dopants are homogenously distributed in powder metallurgically produced targets (pg. 4 line 13-26). Therefore, because Song teaches the target is formed through powder mixing (para 0027) and forming a target from the mixed powder (para 0045-0052), the combination of Song and Kuribayashi inherently teaches homogenously distributed dopants that concentrate available impact energy.
Alternatively, Song and Kuribayashi fails to explicitly teach the doping elements are homogenously distributed in the target and configured to concentrate available energy. However, Sun (US 20090186230 A1), in the analogous art of sputtering targets, teaches a sputtering target with a conductive metal matrix and a dopant material (Abstract) wherein the conductive matrix powder and dopant powder are homogenously mixed prior to compacting the target (para 0015, 0049, 0053), thus forming a homogenously distributed dopant in the target. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to homogenously mix the powders of Song in view of Kuribayashi in order to produce a more uniform and reproducible sputtered film. Additionally, the homogenously distributed target of Song in view of Tachibana and Sun would inherently concentrate available impact energy.
Regarding claim 30, the combination of Song, Kuribayashi, and Sun teaches the target is doped with La present in lanthanum hexaboride (Kuribayashi para 0043-0044).

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 104480444 A) in view of Tachibana (JP H08151269 A), Sun (US 20090186230 A1), and Polcik (AT 14346 U1).
Regarding claim 38, Song teaches a target formed primarily of titanium and aluminum (matrix) with a small amount (doping) of cerium (para 0045-0052). Additionally, Song teaches the cerium (doping element) is present in the target at a concentration of 1 at% (greater than or equal to 1 at% to less than or equal to 10 at%) (para 0045). Song also teaches the titanium and aluminum (matrix) comprise 92 at% combined (para 0009, 0045). Song fails to explicitly teach that the cerium (doping element) is embedded as a constituent of ceramic compounds or aluminum alloys in the matrix. However, Tachibana (JP H08151269 A), in the analogous art of forming a sintered body, teaches the use of CeSi2 (cerium disilicide) powder, which is a ceramic, in the formation of a sintered body using hot pressing (para 0043, 0061, 0073). Song is silent to the type of powder used to add cerium to the mixture. However, because Song teaches the presence of cerium and silicon in the target (para 0045) and the target is formed by a similar hot-pressing/sintering method (para 0005, 0006, 0049), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add silicon and cerium to the mixture using a cerium disilicide powder as taught by Tachibana with the remainder of the silicon content, if necessary, being added using silicon powder or another silicon-containing powder.
The combination of Song and Tachibana fails to explicitly teach the doping elements are homogenously distributed in the target and configured to concentrate available energy. However, the specification teaches that lanthanide doping elements concentrate available impact energy when homogenously distributed in the target and that the dopants are homogenously distributed in powder metallurgically produced targets (pg. 4 line 13-26). Therefore, because Song teaches the target is formed through powder mixing (para 0027) and forming a target from the mixed powder (para 0045-0052), the combination of Song and Tachibana inherently teaches homogenously distributed dopants that concentrate available impact energy.
Alternatively, Song and Tachibana fails to explicitly teach the doping elements are homogenously distributed in the target and configured to concentrate available energy. However, Sun (US 20090186230 A1), in the analogous art of sputtering targets, teaches a sputtering target with a conductive metal matrix and a dopant material (Abstract) wherein the conductive matrix powder and dopant powder are homogenously mixed prior to compacting the target (para 0015, 0049, 0053), thus forming a homogenously distributed dopant in the target. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to homogenously mix the powders of Song in view of Tachibana in order to produce a more uniform and reproducible sputtered film. Additionally, the homogenously distributed target of Song in view of Tachibana and Sun would inherently concentrate available impact energy.
The combination of Song, Tachibana, and Sun fails to explicitly teach the matrix is present as chromium-based material having a composition of CrxM(1-x), where M is one or elements from the group consisting of Ti, V, Zr, Nb, Mo, Ta, W, Si and x is greater than 50 at%. However, Polcik (AT 14346 U1), in the analogous art of sputtering targets, teaches chromium-based targets, such as CrTi (80/20), are alternative target alloy materials to aluminum-based targets, such as AlTi (para 0049-0051). Additionally, Song teaches chromium-based materials may be used for a similar application of coating cutting tools instead of aluminum-based materials (para 0004). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the AlTi matrix of Song with a CrSi (80/20) matrix because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Regarding claim 39, the combination of Song, Tachibana, Sun, and Polcik teaches the doping element is cerium (Song para 0045) and that the cerium is present as cerium disilicide (Tachibana para 0073), as described in the claim 38 rejection.

Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive.
Applicant argues that Song is very clear as to the dosage form of its constituents and thus is not silent to the type of powder used to add cerium to the mixture. This argument is not persuasive because paragraphs 0036, 0045, 0054, and 0063 all state that “raw materials” are mixed according to a proportion wherein the recited elements are present in the defined percentages. However, Song does not specify what these “raw materials” are, and the statement of Ce or La being present at a certain at% does not necessitate that the raw material is pure Ce or La (metallic form) powder. Rather, there are numerous ways by which this composition can be achieved. Additionally, even if the powders were clearly present as a metallic form, it would have been obvious to substitute the raw materials with others that can be used to achieve the same composition with a reasonable expectation of success. The claim does not require that the target is formed of only the matrix components and the doping elements embedded as constituents of ceramic compounds (i.e. does not contain Si powder in addition to CeSi2 powder). Therefore, it would have still been obvious to one of ordinary skill in the art to use both the ceramic CeSi2 (or LaB6) in addition to a silicon (or boron) powder, if necessary, to form the composition of Song. Under the specific examples provided by Song, using a combination of powders would be required but there are compositions within the scope of Song that would only require the ceramic powder. 
Applicant argues that Tachibana is not relevant/analogous art. This argument is not persuasive because, as described in the rejection mailed 2/10/2022, an ordinary artisan could have looked to the general art of forming sintered bodies/alloys in search of a raw material to use in the formation of the target of Song.
Applicant argues that the substitution of the AlTi matrix of Song by chromium from Polcik is not conclusive. This argument is not persuasive because the AlTi of Song and Cr alloys of Polcik are both alloys. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute one alloy matrix for another to produce another film with similar addition of elements to produce a variety of nitridation, carbonization, and nitrogen carbonization composite films (Song para 0025). Additionally, Song does teach CrN as an alternative to TiAlN and is intended to produce nitridation films therefore it would have been obvious to use a chromium alloy for a similar purpose.
Applicant also argues that there is no motivation to look to Polcik for a different target material. This argument is not persuasive because Polcik is in the analogous art of sputtering targets and identifies chromium alloys as operable target materials. Therefore, one skilled in the art would find it obvious to substitute an alloy target matrix with another alloy depending on a desired material to deposit with a reasonable expectation of success.
Furthermore, Hovsepian (US 20080260478 A1) teaches Cr alloys, such as CrTi, as alternatives to AlTi and titanium-based alloys for the purposes of tool coating (para 0018-0019). Song teaches the use of the targets for tool coating (para 0004); therefore, it would have been obvious to substitute the AlTi matrix with a Cr based matrix.
Applicant argues that the inventive achievement of the present invention that the doping elements embedded as constituents of ceramic compounds and homogenously distributed in the target effectively increase the sputtering rate. This argument is not persuasive because the specification only indicates that introducing the dopants as ceramic compounds ensures low oxygen content, which is also present in the Song reference. Additionally, the increased sputtering rate only appears to be attributed to the doping elements themselves but is not specific to the ceramic compounds as dopants. The applicant has not clearly shown unexpected results due to the addition of dopants as ceramic compounds.
Applicant should also note that Mishima (JP H07157835 A), which was cited in the IDS filed 2/23/2022, teaches sintering a TiAl powder with LaB6 added in the claimed amount to obtain a sintered body. Therefore, this reference broadly reads on the majority of the limitations of claim 17 because the recitation of “a target for a physical vapor deposition process” is merely intended use and the sintered body of Mishima could be used as a sputtering target.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK S OTT/Examiner, Art Unit 1794                             

/JENNIFER WECKER/Primary Examiner, Art Unit 1797